internal_revenue_service number release date index number ---------------------------- ------------------------------------------ ------------------------------------------ ------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-155564-06 date date ---------------------------------- --------------------------- ------------------------ dear -------------- company date operating partnership this letter is in response to your letter dated date requesting a ruling that excess rent payments as described below received by the company through its general_partnership interest in operating partnership will not be excluded from the term rents_from_real_property within the meaning of sec_856 of the code by reason of being based on the income or profits derived by any person from the property within the meaning of sec_856 of the code facts the company owns or has an interest in a portfolio of commercial real_estate properties the company has elected to be taxed as a real_estate_investment_trust reit under sec_856 through of the code commencing with the taxable_year ending date the company represents the following the company is the majority owner and sole general_partner of operating partnership through operating partnership the company leases space to tenants some of the operating partnership’s leases were originally negotiated and entered into by the operating partnership directly while others were negotiated by parties unrelated to the plr-155564-06 company and inherited when the operating partnership acquired properties from their former owners these leases typically provide for fixed rent often with specified escalations over time or in connection with renewals or extensions of the original lease_term less frequently the operating partnership’s leases provide for rent based in whole or in part on a fixed percentage or percentages of gross_receipts or sales as permitted under sec_856 of the code the operating partnership does not typically lease any material amount of personal_property to tenants lease property to tenants that are related to the company or receive more than a de_minimis amount of impermissible_tenant_service_income within the meaning of sec_856 sec_856 and sec_856 of the code respectively moreover leases are entered into with the expectation that tenants will remain at and occupy the leased space for the full term of the lease and the rent payable under the leases is not based in whole or in part on the income or profits derived by any person from such property within the meaning of sec_856 of the code the operating partnership’s leases sometimes contain provisions that permit the tenant to sublease all or a portion of the leased space to a subtenant with the company’s consent provided that the tenant pays the company all or a specified percentage of the excess of i the rent received by the tenant from the subtenant over ii the rent paid_by the tenant with respect to the subleased space excess rent payments in some cases the leases provide that tenants may deduct improvement costs leasing commissions and or other reasonable costs of subleasing the space from the amount of rent received from a subtenant for purposes of determining the amount of any excess rent payments that tenant is obligated to pay to the operating partnership the company represents that all amounts received by tenants of the operating partnership from their subtenants are qualified_rents within the meaning of sec_856 of the code because the operating partnership’s leases permit subleasing of all or a portion of the leased space subleases may in some cases concern less than substantially_all of the space leased from the operating partnership by the tenant within the meaning of sec_856 of the code either because the tenant is only able to sublease unneeded space in discrete pieces over time or because the tenant wishes or needs to retain a significant portion of the leased space for itself because market rental rates at the operating partnership’s properties have generally appreciated over time sublease rents may be greater on a per square foot basis than the rental amount due under the original lease resulting in an obligation on the part of the tenant to make excess rent payments to the operating partnership law and analysis sec_856 of the code imposes certain limitations on reits two of these limitations are in the form of an income test sec_856 requires that at least percent of plr-155564-06 a reit’s gross_income excluding gross_income from prohibited_transactions must be derived from certain categories of income including rents_from_real_property sec_856 requires that at least percent of a reit’s gross_income excluding gross_income from prohibited_transactions must be derived from certain sources including rents_from_real_property sec_856 of the code defines the term rents_from_real_property to include subject_to the exclusions under sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property which is leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property lease under or in connection with such lease sec_1_856-4 of the income_tax regulations provides that in general the term rents_from_real_property means the gross amount received for_the_use_of or the right to use real_property of the reit sec_856 of the code provides that the term rents_from_real_property does not include except as provided in sec_856 dealing with contingent rents and sec_856 any amount received or accrued directly or indirectly with respect to any real or personal_property if the determination of such amount depends in whole or in part on the income or profits derived by any person from such property except that any amount so received or accrued shall not be excluded from the term rents_from_real_property solely by reason of being based on a fixed percentage or percentages of receipts or sales sec_856 of the code provides that if a reit receives or accrues with respect to real or personal_property amounts from a tenant that derives substantially_all of its income with respect to such property from the subleasing of substantially_all of such property and if a portion of the amount such tenant receives or accrues directly or indirectly from subtenants consists of qualified_rents then the amounts which the reit receives or accrues from the tenant shall not be excluded from the term rents_from_real_property by reason of being based on the income or profits of such tenant to the extent that amounts so received or accrued are attributable to qualified_rents received or accrued by such tenant sec_856 of the code defines the term qualified_rents for purposes of sec_856 to mean any amount which would be treated as rents_from_real_property if received by the reit sec_856 of the code was enacted as part of the tax_reform_act_of_1986 vol c b the legislative_history of sec_856 shows that congress intended to allow rent from a prime tenant based on the tenant’s net_income from the rental of the property to qualify as rent from real_property where the reit is not plr-155564-06 participating in the profits of any active business other than that pertaining to the rental of its own property s rep no 99th cong 2d sess vol c b the report of the senate_finance_committee that accompanied the tax_reform_act_of_1986 provides the committee understands that lessors of real_property frequently lease property to a prime tenant and agree to accept as rent a fixed amount plus a percentage of the prime tenant’s profits from the rental of the property since the rent from the prime tenant is based in part on the prime tenant’s net profits in such a transaction the portion based on the net profits would not qualify as rent from real_property of the reit nevertheless if the prime tenant’s rent from the property is dependent only on rents received from the property including rents based on the gross_receipts of the subtenants then the reit in this situation is not participating in the profits of any active business other than that pertaining to the rental of its own property accordingly the committee believes that rents that are based on the net_income of the tenant should be treated as qualifying rents for the reit provided that the tenant’s profits are derived only from sources that would be qualifying rent from real_property if earned directly by the reit s rpt 1986_3_cb_776 sec_856 of the code is not applicable because the leases at issue allow a tenant to sublease all or part of its space and therefore the company cannot be certain that a tenant will derive substantially_all of its income with respect to the property from the subleasing of substantially_all of the property the excess rent payments represent a share of the company’s profit from the increased rental value of its properties the leases permit the prime tenant to share that appreciation with the reit under these facts the reit is not participating in the profits of any active business other than that pertaining to the rental of its own property as the legislative_history of the tax_reform_act_of_1986 cited above suggests in such a case the company has not received income of the type to which the exclusion provision of sec_856 of the code was intended to apply therefore based on the facts presented and the representations made we conclude that the excess rent payments received or accrued by the company will not be excluded from the term rents_from_real_property within the meaning of sec_856 of the code by reason of being based on the income or profits derived by any person from the property within the meaning of sec_856 no opinion is expressed concerning the tax consequences of the above transaction under any other section of the code specifically no opinion is expressed or implied plr-155564-06 regarding whether the company otherwise qualifies as a reit under subchapter_m or whether amounts received or accrued by the company under the lease otherwise qualify as rents_from_real_property under sec_856 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file a copy of this ruling has been sent to your authorized representative sincerely william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
